Citation Nr: 1105303	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for a right eye pterygium.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1946 to August 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.  This claim was previously remanded by the Board in 
September 2009 for additional evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right eye pterygium has not resulted in 
impaired visual acuity of at least 20/50 in one eye and 20/70 in 
the other eye.  

2.  There is no evidence of loss of visual acuity, disfigurement 
or conjunctivitis due to the Veteran's service-connected right 
eye pterygium.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
a right eye pterygium have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321(b)(1), 3.350, 3.383, 4.1- 4.7, 4.16(b), 4.21, 4.75, 4.76, 
4.78, 4.79, 4.80, 4.84(a), Diagnostic Codes 6063 to 6079 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2005, March 2006 and 
September 2009, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability, and the effect that the worsening has on his 
employment and daily life.  The Veteran was informed that should 
an increase in disability be found, a disability rating would be 
determined by applying the relevant diagnostic codes; and 
examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the present 
level of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

In rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the basis 
of rating, except in cases of keratoconus in which contact lenses 
are medically required.  38 C.F.R. § 4.75.  

Diagnostic Code 6034 provides that pterygium is to be rated on 
loss of vision, if any.  A noncompensable (0 percent) rating is 
warranted under Diagnostic Code 6066, covering decreased visual 
acuity, when vision in both eyes is 20/40.  A 10 percent rating 
is assigned when the vision in one eye is 20/50 and vision in the 
other eye is 20/40 or 20/50.  38 C.F.R. § 4.79, Diagnostic Code 
6066.  The ratings increase in 10 percent increments according to 
the levels of vision impairment with the greatest award of 100 
percent assignable for visual acuity of 5/200 in each eye.  38 
C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).  

Visual impairment can also be rated on the basis of loss of field 
of vision.  38 C.F.R. § 4.76.  However, in this case, there is no 
evidence of visual impairment based on the loss of field of 
vision due to the Veteran's service-connected right eye 
pterygium.

During the pendency of the appeal, the criteria for rating eye 
disabilities were amended effective December 10, 2008, but these 
amended criteria govern cases only when the claim is filed on or 
after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, 
because the Veteran filed his claim prior to December 10, 2008, 
the appeal will be considered under the prior criteria.  73 Fed. 
Reg. 66543 (Nov. 10, 2008).

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected right eye 
pterygium.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran's right eye 
pterygium has been no more than 10 percent disabling at any time 
during the pendency of this appeal.  As such, an increased 
disability rating is not warranted.

For historical purposes, the Veteran has been service-connected 
for a right eye pterygium, rated as noncompensable, since 
November 1953.  In November 2004, VA received a claim from the 
Veteran seeking a compensable disability rating.  In a May 2005 
rating decision, the RO increased the Veteran's disability rating 
to 10 percent, effective as of November 10, 2004.  In May 2005, 
VA received a notice of disagreement from the Veteran, indicating 
that he was not satisfied with the 10 percent disability rating.  
The Veteran appealed this rating to the Board in February 2006.  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA examination of the eye in February 
2005.  It was noted that the Veteran had a history of glaucoma 
secondary to trauma he sustained as a child.  It was also noted 
that the Veteran had a history of pterygium excision in 1952.  
Corrected visual acuity of the right eye was 20/50 for far vision 
and 20/60 for near vision.  Corrected visual acuity of the left 
eye was 20/30 for far vision and 20/40 for near vision.  The 
Veteran was noted to have a right superior field defect compared 
to a perfectly normal field on the left.  The Veteran was 
diagnosed with a history of pterygium excision bilaterally with 
glaucoma secondary to trauma in the right eye.  There was also 
evidence of mild nuclear sclerotic and mild cortical type 
cataract and early macular degenerative changes.  

According to a December 2006 VA ophthalmology note, the Veteran 
was six weeks status post cataract extraction of the left eye.  
It was noted that the Veteran also suffered from angle recession 
glaucoma of the right eye status post trauma as a child.  
Subsequent VA treatment records demonstrate that the Veteran 
underwent surgery for a cataract of the right eye in March 2007.  
Upon follow up treatment in April 2007, it was noted that the 
Veteran was seeing better, and that he had a visual acuity of 
20/25 in the right eye and of 20/20 in the left eye.  Upon 
evaluation in June 2007, the Veteran was found to have a 
corrected visual acuity of 20/25 in the right eye and of 20/50 in 
the left eye.  

According to a November 2008 VA outpatient treatment note, the 
Veteran suffered from glaucoma associated with ocular trauma.  
The record also contains a VA eye consultation from August 2009.  
Examination revealed corrected visual acuity of the right eye of 
20/30 (pinholing to 20/20) and corrected vision of the left eye 
of 20/20.  The examiner diagnosed the Veteran with glaucoma of 
the right eye.  It was noted that the actual etiology of this was 
unclear, as it could have been from the previous trauma or 
primary open angle glaucoma.  It was noted that there was a 
significant rim notch and correlative field deficit.  

The Veteran was most recently afforded a VA examination of the 
right eye in July 2010.  It was noted that the Veteran had 
bilateral pterygium excisions three months prior to his discharge 
from active duty, and since then, the right pterygium had 
recurred a small amount.  The examiner also noted that as a 
child, the Veteran had a severe injury to the right eye with 
angle recession which eventually developed into glaucoma in the 
right eye.  Corrected visual acuity of the right eye was 20/20 
for far vision and 20/20 for near vision.  The corrected visual 
acuity of the left eye was 20/25 for far vision and 20/25 for 
near vision.  Visual field examination revealed fields to be 
attached on the right with a Bjerrum-type scotoma from glaucoma.  
Left eye visual field was normal.  The examiner diagnosed the 
Veteran with pterygium on the right status post excision with 
recurrence and a pterygium on the left status post excision.  
Diagnoses of bilateral pseudophakia, trauma to the right eye with 
secondary glaucoma, dry eye syndrome, bilateral posterior 
vitreous detachment, refractive error and presbyopia were also 
assigned.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 10 
percent for a right eye pterygium.  According to Diagnostic Code 
6034, pterygium is to be evaluated based on visual impairment, 
disfigurement, or conjunctivitis, depending on the particular 
findings.  There has been no finding of disfigurement or 
conjunctivitis in the present case.  A higher disability rating 
of 20 percent is warranted for impairment of visual acuity when 
vision in one eye is 20/70 and the other eye is 20/50.  According 
to the February 2005 VA examination, the Veteran had corrected 
distant vision of the right eye of 20/50 with corrected distant 
vision of the left eye of 20/30.  The July 2010 VA examination 
revealed corrected distant vision of 20/20 in the right eye with 
corrected distant vision of 20/25 in the left eye.  This evidence 
demonstrates that a higher disability rating of 20 percent based 
on impairment of visual acuity is not warranted.  

There is also no evidence to demonstrate that the Veteran would 
be entitled to a higher disability rating based on loss of field 
of vision.  According to the July 2010 VA examination, the 
Veteran's right eye visual field was affected by a Bjerrum-type 
scotoma that resulted from the Veteran's glaucoma.  As already 
noted, the evidence of record has related the Veteran's glaucoma 
to childhood trauma, and not his service-connected pterygium.  
The record contains no additional evidence suggesting that the 
Veteran's experiences impaired field of vision as a result of his 
service-connected right eye pterygium.  Therefore, this evidence 
does not demonstrate entitlement to a higher disability rating 
based on loss of visual field.  

The Board recognizes that the Veteran believes he is entitled to 
a disability rating in excess of 10 percent.  However, the 
Veteran has provided no testimony to demonstrate that he meets 
the necessary criteria for a higher disability rating.  The 
preponderance of the evidence of record in this case fails to 
demonstrate that the Veteran's service-connected pterygium is in 
and of itself more than 10 percent disabling.  The record 
demonstrates that the Veteran suffered serious trauma to the 
right eye as a child, and as a result, he now suffers from 
glaucoma.  However, the Veteran is not service-connected for this 
condition.  

The Board has also considered whether the Veteran's right eye 
pterygium presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for a greater evaluation for additional or more severe symptoms; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is not 
warranted.  Nonetheless, the Board is remanding the Veteran's 
TDIU claim, so there will be additional consideration on remand 
of whether his service-connected right eye pterygium precludes 
him from obtaining and maintaining substantially gainful 
employment.  

Based upon the guidance of the United States Court of Appeals for 
Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Board has considered whether a staged rating is 
appropriate.  However, as outlined above, the evidence of record 
demonstrates that the Veteran's service-connected right eye 
pterygium has been no more than 10 percent disabling at any time 
during the pendency of the claim.  As such, staged ratings are 
not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for a right eye 
pterygium must be denied.


ORDER

A disability rating in excess of 10 percent for a right eye 
pterygium is denied.  



REMAND

The Veteran contends that he is unemployable as a result of his 
service-connected right eye pterygium.  According to his February 
2006 appeal to the Board, the Veteran indicated that he could no 
longer perform his occupation as a truck driver because he was 
unable to drive at night and he would no longer be able to pass a 
driving test to keep his license as a trucker.  Regrettably, 
further evidentiary development is necessary before appellate 
review may proceed on this matter.  

In the September 2009 remand, the Board noted that the Veteran 
had yet to be provided with a VA examiner's opinion regarding 
whether his service-connected disability prevented him from 
securing or following a gainful occupation.  The RO/AMC was 
instructed to obtain an opinion on this matter before appellate 
review could proceed.  However, a review of the evidence of 
record demonstrates that no such opinion was provided during the 
Veteran's July 2010 VA examination.  While the Veteran may not 
meet the percentage requirements for an award of TDIU laid out in 
38 C.F.R. § 3.340, entitlement to the benefit on an 
extraschedular basis may be considered by the Director of the 
Compensation and Pension Service when a Veteran is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, even though percentage 
requirements are not met, with consideration given to the 
Veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Because of the above, additional remand is necessary as certain 
action requested in the September 2009 Board remand has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be returned to 
the VA physician who performed the July 2010 
VA examination so that an opinion regarding 
unemployability may be provided.  If this 
physician is no longer available, the Veteran 
should be scheduled for a new VA examination 
before an appropriate physician.  The 
Veteran's claims file and a copy of this 
remand must be provided to the examining 
physician upon examination.  

The examiner is asked to comment on the 
impact of the Veteran's service-connected 
right eye pterygium, if any, on his 
employment and activities of daily life.  The 
examiner should discuss all impairment caused 
by the Veteran's service-connected 
disability, and state the impact that these 
symptoms have on his ability to work, to 
include whether the right eye pterygium 
prevents the Veteran from securing or 
following a substantially gainful occupation.  

A complete rational for any opinion expressed 
must be provided.  

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


